Citation Nr: 0503695	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for blurred vision.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1964 
to May 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2004, the veteran appeared before the undersigned 
at a Travel Board hearing, and gave testimony in support of 
his claim.  

The issues of entitlement to an increased evaluation for a 
left knee disability and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for blurred 
vision, and a current blurred vision disability has not been 
identified.  




CONCLUSION OF LAW

Blurred vision was not incurred in or aggravated by service 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in June 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records and private medical records have 
been obtained.  There is no indication that there are any 
pertinent private records available that should be obtained.  
The Board notes that the veteran has stated that he recently 
began receiving benefits from the Social Security 
Administration (SSA).  However remanding this issue to obtain 
the SSA records is not necessary on this issue.  It is noted 
that the veteran was not treated in service for blurred 
vision.  Therefore any current records of treatment for 
blurred vision would not be helpful to his claim since there 
is no showing of inservice treatment to which any current 
disability could be linked.  Consequently, the Board finds 
that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  The veteran has been examined in conjunction 
with this claim.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the June 2003 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2004).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  



The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for blurred vision.  At separation in 
January 1984, clinical evaluation of the eyes was normal, 
with visual acuity noted as 20/30 in the left eye and 20/20 
in the right eye.  By way of history, the veteran denied a 
history of eye trouble.  

On VA examination in August 1984, the veteran complained of 
his eyes being light sensitive.  He reported that he was not 
having any problem with his eyes currently.  The examiner 
found, slight refractive error.  

The veteran was examined by VA in April 2002 for diabetes.  
At that time, the examiner noted that with regard to blurring 
of vision in the right eye, the veteran reported that this 
was no longer present.  Examination of the right eye showed 
no abnormalities.  

On VA examination in July 2002, the veteran reported having 
episodes of blurred vision.  He described this as zigzagging 
lights beginning on the right side of his vision and moving 
to his left, lasting ten minutes or less.  He reported that 
they started 5 or 6 years prior.  Visual acuity was 20/25 in 
the right eye and 20/25 in the left eye.  Uncorrected vision 
was 20/50 in the right eye and 20/30 in the left eye.  Visual 
migraine without headache was the finding.  

In November 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He stated that he noticed having blurred vision 
during service beginning in the mid to late 1970's up until 
the 1980's.  He reported that he did not go to sick call.  He 
stated that he has had blurred vision since the 1970's.  A 
complete transcript is of record.  

Discussion

A review of the record fails to demonstrate any competent 
medical evidence showing that the veteran has a post-service 
blurred vision disability that is related to his military 
service.  No current diagnosis has been presented and there 
is no finding of inservice treatment for a blurred vision 
disability.  The veteran's assertion that he has blurred 
vision that is related to service cannot serve to provide a 
medical diagnosis or a medical nexus to service.  The veteran 
is not competent to offer opinions regarding medical 
diagnosis or causation.  As a layperson, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In addition, the Board notes that while the veteran testified 
that he has had blurred vision since service, on VA 
examination in April 2002, the examiner noted that right eye 
blurred vision was no longer present.  On VA examination in 
July 2002, the veteran stated that the blurred vision began 5 
or 6 years prior.  No pertinent diagnosis was given.  He also 
testified at his hearing in November 2004, that he was not 
treated in service for blurred vision.  

In the absence of competent medical evidence showing a 
current blurred vision disability as well as a nexus between 
the veteran's active military service and a current 
diagnosis, the Board must deny the veteran's claim.  The 
benefit-of- the doubt doctrine is inapplicable in this 
instance.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for blurred vision is denied.  


REMAND

The veteran seeks an increased evaluation for his service-
connected left knee disability, beyond 20 percent, and 
entitlement to a TDIU.  

During his November 2004 hearing before the undersigned, the 
veteran reported that he had applied for and was receiving 
disability benefits from the Social Security Administration 
(SSA).  The claims file does not contain a copy of any SSA 
decision or any exhibits to that decision.  The RO should 
obtain the administrative decision pertaining to the 
veteran's claim and any underlying medical records from the 
SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain).  As service 
connection has been established for a left knee disability 
characterized as postoperative residuals of a left medial 
meniscetomy with degenerative joint disease under Diagnostic 
Codes 5259-5260, which involves a rating on the basis of 
limitation of motion, VA must consider such factors as 
painful motion, weakened movement, and excess fatigability in 
determining the current level of disability (limitation of 
motion and functional loss) due to left knee arthritis.  

In addition, the Board's review of the claims file reveals 
that, at present, the record does not include sufficient 
medical evidence to adjudicate the TDIU claim. See 38 C.F.R. 
§ 5103A (West 2002).  In this regard, no VA examiner has 
offered an opinion regarding the employability of the 
veteran.  In adjudicating a total rating claim, the Board may 
not reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown 
, 6 Vet. App. 532 (1993).  Hence, the RO should obtain a 
medical opinion as to whether the veteran's service-connected 
disabilities alone, render him unable to obtain or retain 
substantially gainful employment.  

Accordingly, the Board REMANDS this case for the following 
actions:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  As part of 
the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for any disability at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  

2.  With any needed assistance from the 
veteran, obtain from the SSA records 
pertinent to any claim made by the 
veteran for disability benefits as well 
as the medical records relied upon 
concerning that claim.  

3.  The RO should schedule the veteran 
for VA orthopedic and audiometric 
examinations to evaluate his service 
connected disabilities (left knee 
disability, bilateral tinnitus and 
bilateral hearing loss), in order to 
obtain an opinion as to whether the 
veteran's service connected disabilities, 
at least as likely as not (50 percent 
probability or more) prevent him from 
maintaining gainful employment.  The 
examiners should review the claims 
folder, and note such review in the 
examination reports or in an addendum to 
those reports.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The orthopedic examiner should note range 
of motion of the left knee in degrees and 
indicate if there is any instability of 
the left knee.  X-rays should be taken.  
The examiner should note such factors as 
painful motion, weakened movement, and 
excess fatigability in determining the 
current level of disability (limitation 
of motion and functional loss) due to 
left knee disability.  The examiner 
should note any objective manifestations 
indicating that the veteran has 
functional impairment in his left knee 
due to recurrent or persistent pain.  
If there is additional functional 
limitation due to pain, flare-ups of 
pain, weakened movement, excess 
fatigability, or incoordination 
associated with the veteran's service-
connected left knee disability, to the 
extent that is possible, such should be 
expressed as additional limitation of 
motion of the affected joint. 38 C.F.R. 
§§ 4.40, 4.45; Deluca, supra.  The bases 
for any conclusions made or opinions 
expressed by anyone designated to examine 
the veteran should be clearly explained, 
citing, if necessary, to specific 
evidence in the record.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, which 
includes all appropriate laws and 
regulations, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The veteran 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


